Exhibit 10.3 VOTING AND SUPPORT AGREEMENT This VOTING AND SUPPORT AGREEMENT (this “ Agreement ”) is entered into as of March 21, 2014, by and among LIN Media LLC, a Delaware limited liability company (“ Lares ”), Media General, Inc., a Virginia corporation (“ Mercury ”), and Standard General Fund, L.P., a Delaware limited partnership, and Standard General Communications, LLC, a Delaware limited liability company (collectively, the “ Shareholders ”). W I T N E S S E T H: WHEREAS, as of the date of this Agreement, each Shareholder is the record and “beneficial owner” (as defined under Rule 13d-3 under the Exchange Act) of the shares of Mercury Voting Common Stock set forth opposite such Shareholder’s name on Schedule A attached hereto (all such shares of Mercury Voting Common Stock, the “ Owned Shares ”, and together with any shares of Mercury Voting Common Stock acquired by a Shareholder after the date hereof, the Shareholder’s “ Subject Shares ”); WHEREAS, concurrently herewith, Mercury, Mercury New Holdco, Inc., a Virginia corporation (“ New Holdco ”), Mercury Merger Sub 1, Inc., a Virginia corporation and a direct, wholly owned subsidiary of New Holdco (“
